Appeal by defendant from an amended judgment of the Supreme Court, Kings County (Held, J.), rendered June 20, 1980, upon an adjudication that he had violated previously imposed conditions of probation. Amended judgment affirmed. We have fully examined the record and agree with appellant’s assigned counsel that there are no meritorious grounds which *656could be raised on this appeal. Counsel is granted leave to withdraw as counsel (see Anders v California, 386 US 738; People v Cruz, 65 AD2d 822; cf. People v Gonzalez, 47 NY2d 606). Damiani, J. P., Gibbons, O’Connor and Boyers, JJ., concur.